Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  156301                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  BRYAN NEWLAND,                                                                                          Kurtis T. Wilder,
          Plaintiff,                                                                                                  Justices

  v                                                                 SC: 156301
                                                                    AGC: 0346-15
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of the complaint for superintending control is considered, and the complaint
  is DISMISSED, without prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2017
           t0926
                                                                               Clerk